The defendant was convicted upon two counts, one for conspiracy to commit the crime of rape upon the person of Dorothy A. Triplett, and the other for an assault upon her committed with intent to commit rape. The State made no claim that he personally participated in an assault upon Mrs. Triplett or performed any overt act in furtherance of such assault by another. The overt acts which furnished the basis of the State's charge were committed by a person known in the case by the name of Wilson. The accused's criminal liability, if liable he is as charged in the two counts, is that of an accessory. No evidence was offered tending to show that Wilson ravished Mrs. Triplett. There was evidence impressively establishing that he committed an assault upon her. It was incumbent upon the State, therefore, if it would furnish a sufficient foundation for the defendant's conviction upon the last-named count, to establish beyond a reasonable doubt that Wilson's assault was made with the intent and purpose of ravishing Mrs. Triplett, and, if a conviction upon the first-named count was to be justified, to establish in like manner that any combination or conspiracy which may have existed between the accused and Wilson comprehended such ravishment within its scope and purpose. In other words, it was essential to the State's successful prosecution of the defendant, under either of the two counts upon which conviction was had, that it be shown beyond a reasonable doubt that there was an intent or purpose on the part of the parties implicated in the affair under investigation, or some of them at least, that carnal *Page 52 
knowledge of Mrs. Triplett be had forcibly and against her will.
Were the evidence confined to the scene in the bedroom in the hotel where Wilson laid violent hands upon Mrs. Triplett, it might well be inferred that his purpose was her ravishment, but the exigencies of the State's case, which required that the accused be criminally connected with what there transpired, demanded that the evidence take a wider range. As a result we have in the record a disclosure of collateral matters and events vitally important to an intelligent understanding of the situation in which Wilson is found committing his assault, and throwing a flood of light upon the motive behind it and the end it had in view.
The story, as the State's evidence discloses it, is in all its details a long one, and need not now be rehearsed. It is sufficient to say that it shows no other motive behind the affair, and no other object sought by means of it, than the provision of a foundation for evidence derogatory to Mrs. Triplett's character for use in defeating her pending action against her husband, a brother of the accused, for a separation and support. The theory of the State was, and is, that the accused was desirous of obtaining such evidence, and to that end employed Wilson, Campbell and Donahue to carry out a carefully planned scheme, in accordance with which Wilson was to lure Mrs. Triplett to the hotel in New Haven and to a sleeping-room therein, on the false pretence of meeting there a lady on a business errand involving the sale of real estate, and the accused, accompanied by Campbell and Donahue, were to appear upon the scene following Mrs. Triplett's unsuspecting entrance to the room with Wilson.
Assuming that it was the moving purpose of the parties whom Mrs. Triplett faced upon this occasion to obtain evidence, or the foundation for evidence, incriminatory *Page 53 
of her character, it is more than difficult to imagine how the addition of her ravishment to the discovery of her presence in the room alone with Wilson could either have added a feature beneficial to her husband's cause, or been thought that it would do so. The truth would not have helped, and perjury would have been furnished no better foundation for the desired testimony than her presence in the room supplied. Not only was there nothing to gain by the perpetration of a rape, but the very attempt at its perpetration threatened both disaster to the scheme, through the outcry and commotion that would be likely to result, and dire punishment for the offenders singularly open to detection. It is hard to imagine a more senseless and foolhardy thing for the accused and his associates to have planned to do, if they hoped for success in their imputed purpose, than that which the jury, in order to return its verdict, must have found that they planned and did. It is well-nigh unbelievable that a sane man, much less a trained lawyer, would, in order to carry out a plan devised for the purpose outlined, have permitted so foolish, superfluous and hazardous a feature to enter into it as that of the rape of the intended victim of it.
As far as the assault is concerned, the explanation that it was prompted solely by the exigencies of the occasion, in order that Mrs. Triplett might be detained in the room and found therein by the waiting and momentarily expected watchers, is far more plausible and reasonable than that it was the first step in a concerted attempt to commit rape. Her discovery in the room was, for the conspirators' purpose, as sufficient an outcome as any other produced by force could have been. That purpose was, as claimed by the State, — and no other involving the accused in criminal responsibility is apparent — the securing of a plausible *Page 54 
and workable foundation for testimony derogatory to Mrs. Triplett's character, to be used to defeat her cause against her husband. That foundation might be obtained by the discovery of outward suspicious conditions which might safely be left to speak for themselves before the trier, or it might be secured through the discovery of such conditions to be utilized in testimony which should weave around it manufactured details which would make a more explicit tale of wrongdoing. Her escape, before the prearranged arrival of those hovering near to entrap her, under circumstances themselves suspicious and susceptible of being embroidered into something worse than suspicion, would seriously threaten the successful execution of the plan which had been arranged. That fact must have been apparent to Wilson, and his resort to force to prevent her escape was not an unnatural consequence.
As one reads the repulsive story which the State's evidence presents with a striking array of proof, it is easy to see how the jury was influenced to return a verdict which would prepare the way for the infliction of severe punishment upon the defendant for the part he played in it. Although we may share in no slight degree the jury's natural feelings of disgust and repugnance at what the evidence appears clearly to disclose was done to Mrs. Triplett, we are bound to say that an examination of it shows that, whatever else it satisfactorily establishes, there is in it a palpable failure of proof, not to say of proof beyond reasonable doubt, establishing that the essential element of an intent to rape was involved in any combination entered into by the parties charged therewith, or that the accused assisted, aided or abetted in any act which had that design in view. Without such proof a conviction upon either count was without justification. *Page 55 
In view of our conclusions, we have no occasion to consider the sufficiency of the remaining somewhat numerous assignments of error.
   There is error, the judgment is set aside and a new trial ordered.
In this opinion the other judges concurred.